Citation Nr: 0014497	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-12 175	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether an apportionment of the veteran's VA pension benefits 
in a monthly amount of $112 is proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1950 to November 1953.

2.  On May 22, 2000 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Louisville, 
Kentucky, that the veteran died on April [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case arises from a request for an apportionment of the 
veteran's pension award on behalf of his minor child.  In a 
decision dated in December 1997 the RO granted an 
apportionment in the amount of $112.  The veteran expressed 
disagreement with that decision and appealed the decision to 
the Board of Veterans' Appeals (BVA or Board).  When the case 
was previously before the BVA, the Board failed to 
acknowledge that the veteran was actually the appellant in 
this case since he is the only party to have expressed 
disagreement with the RO's December 1997 decision.

Unfortunately, the veteran died during the pendency of his 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
      RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 



